DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the data center, and computer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  NOTE: a control unit i.e. 6 or 14 cannot constitute the computer and controller—if so intended. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim(s) 1-28, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim(s) 1 and 2; it cannot be ascertained how the amended cooling arrangement is asserted as an integral part of the power distribution assembly in claim 1, lines 10-11, and the cooling arrangement comprises a casing in line 5, wherein the casing is previously asserted as separate and distinct from an external wall of the power distribution assembly in claim 2.  As such, the office hereby notes that an integral structure cannot be further limited as separate and distinct.  Regarding Claim(s) 1 and 21; it is unclear if a computer and a controller are intended to denote two different structures; whereas the applicant’s disclosure does not readily disclose and depict each structure and select disclosure references a control unit as a micro computer  Regarding Claim 9; “at least one wall of the casing” in lines 1-2 is unclear; whereas claim 1, line 9 already asserts the same, and thus if the same wall is intended then the limitation shall ‘the at least one wall’ and otherwise shall assert another wall if so intended.  Regarding Claim 11; “a wall of the casing” in line 2 is unclear; whereas claim 1, line 9 already asserts ‘at least one wall’, and thus if the same wall is intended then the limitation shall ‘the at least one Regarding Claim 24;  “conducive” in line 4 shall denote “conductive”.  Regarding Claim(s) 27; “at least one computer” is unclear; whereas the feature is already asserted in claim 1.  Regarding Claim 28; “A data center” and “at least one server” is unclear; whereas the feature(s) are already respectively asserted in claim(s) 1 and 27.  


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-18, and 21-28, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Shelnutt 2014/0218859).
Regarding Claim 1; Shelnutt discloses a power distribution assembly for use with at least one computer in a data centre, the power distribution assembly (as set forth by para.’s 0046, 0239, 0243—a SITDC is a standalone immersion cooling data center which constitutes a computer/server, an immersion tank comprising a PDU coupled thereto—as depicted by Fig. 26; wherein para. 0076 further discloses the tank comprises a platform by which a PDU is nested) comprising: at least one controller (2650) having located therein at least one component (whereas the controller necessitates atleast one component including a communication mechanism, a component for receiving feedback signals from sensor(s), a component for triggering a pump and/or a component to throttle processing performed by server(s)—as set forth by para.’s 0245-0246); and at least one cooling arrangement comprising a casing configured to contain a coolant (as depicted by Fig. 26--whereas tank enclosure 405 includes a heat exchanger-2625 on a wall and/or including condenser-2660A—as set forth para.’s 0241 and 0244; and the enclosure is configured to contain coolant- 412), at least a portion of the coolant being configured to come into contact with at least part of the controller for transferring heat away from the at least one controller towards at least one wall of the casing (as set forth by para. 0241—whereas condenser and/or lid 2660/2680/2682 comprises a wall in which heat from the controller is transferred toward the wall via the coolant and vapor—as depicted by Fig. 26), wherein the atleast one cooling arrangement is an integral part of the power distribution assembly (as already set forth—whereas the PDU is nested in the platform of the tank enclosure—para. 0076; and the heat exchanger is located on a wall of the enclosure and/or where the lid of the tank enclosure is created with the condenser and the heat conducting material and heat sinks thereof —para.’s 0241 and 0244).  Except, Shelnutt does not explicitly disclose the controller comprises atleast one heat sensitive component, and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller with a pump relay switch and/or temperature activated switch since it was known in the art that the controller controls a rate at which a pump cycles and/or throttles the amount of processing performed, as set forth by para. 0246 so as to reliably enhance on/off switching Note: Merriam Webster’s dictionary defines integral as: formed as a unit with another part

Regarding Claim 2; Shelnutt discloses the power distribution assembly according to claim 1, wherein at least part of the casing is separate and distinct from an external wall of the power distribution assembly (where lid-2680 at the top of the tank enclosure is atleast in part separate from the adjacent side wall(s) which is opened via a handle at the unhinged end--as depicted by Fig.’s 4 or 26; and/or where the condenser(s) in the lid may be separate and rotatably opened—para. 0118).  

Regarding Claim 3; Shelnutt discloses the already modified power distribution assembly according to claim 1, wherein the controller is substantially immersed in the coolant (as depicted by Fig. 26).

Regarding Claim 4; Shelnutt discloses the power distribution assembly according to claim 1, wherein, in use, an amount of coolant contained within the casing remains constant (constant coolant--as set forth by para. 0198).  

Regarding Claim 5; Shelnutt discloses the power distribution assembly according to claim1, wherein the coolant is hermetically sealed within the casing (coolant sealed in casing--as set forth by para. 0012).  

Regarding Claim 6; Shelnutt discloses the power distribution assembly according to claim 1, wherein the coolant is a non-electrically conductive fluid (dielectric—para. 0012).  
Regarding Claim 7; Shelnutt discloses the power distribution assembly according to claim 1, except, explicitly wherein the coolant is a mineral oil.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coolant as mineral oil; whereas the mineral oil is dielectric, efficiently transfers heat and not hazardous, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 8; Shelnutt discloses the power distribution assembly according to claim 1, wherein the at least one wall of the casing comprises a thermally conductive material (where 2680 is thermally conductive--as set forth by para. 0241).  

Regarding Claim 9; Shelnutt discloses the power distribution assembly according to claim 1, wherein at least one wall of the casing comprises at least one protrusion that extends away from an internal surface so as to increase a surface area of the at least one wall of the casing (via 2682).  

Regarding Claim 10; Shelnutt discloses the power distribution assembly according to claim 1, wherein a heat sink is located in thermal communication with at least a portion of the at least one wall of the casing (via 2660 or 2682—as set forth by para. 0241).  

Regarding Claim 11; Shelnutt discloses the power distribution assembly according to claim 1, wherein an electrical transfer means is configured to pass through a wall of the casing via a fluid tight seal (via electrical connector passing the a wall and sealing grommet 455 thereof—as set forth by para. 0240).  

Regarding Claim 12; Shelnutt discloses the power distribution assembly according to claim 1, further comprising a fluid agitator for increasing a flow of the coolant within the casing (via pump—para. 0246).  

Regarding Claim 13; Shelnutt discloses the power distribution assembly according to claim 12, wherein the fluid agitator comprises a fluid pump (via pump—para. 0246).   

Regarding Claim 14; Shelnutt discloses the power distribution assembly according to claim 1, wherein when in use, an the operational temperature at the controller is of a value that is less than a boiling point of the coolant (Para.’s 0096-0097 and 0212 and/or Claim(s) 9 or 11 discloses server operations and heat dissipation of processors thereof causes boiling; whereas the heat of the controller is not disclosed as causing boiling and thus constituted having an operation temperature below a boiling point; and/or where a temperature of cables connected to the controller are rated to operate at a temperature that is a maximum of ambient temperature of HDDs and a temperature of rising vapor and thus constitutes an operating range atleast in-part below a boiling point).  

Regarding Claim 15; Shelnutt discloses the power distribution assembly according to claim 1, further comprising a user interface to enable operation of the controller (as constituted by communication mechanism and/or external monitoring device—para. 0246).  

Regarding Claim 16; Shelnutt discloses the power distribution assembly according to claim 15, wherein an electrical transfer means extends between the user interface and the controller so as to provide electrical communication between the user interface and the controller, whereby at least a portion of the electrical transfer means passes through the coolant (as set forth by para.’s 0243 and 0246--as constituted by external monitoring device connecting the controller via power cables 2652 passing through coolant-412—as depicted by Fig. 26). 

Regarding Claim 17; Shelnutt discloses the power distribution assembly according to claim 15, further comprising at least one connector located on the user interface to permit access and control of the controller from a remote location (as set forth by para.’s 0243 and 0246--as constituted by external monitoring device connecting the controller via power cables 2652 passing through coolant-412—as depicted by Fig. 26).
  
Regarding Claim 18; Shelnutt discloses the power distribution assembly according to claim 17, except, explicitly wherein the connector comprises a USB.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connector as a USB since it was known in the art that enhanced 

Regarding Claim(s) 21-28; the method steps are necessitated by the already modified structure of Shelnutt.

Allowable Subject Matter
6.	Claims 19-20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 19; the power distribution assembly according to claim 15, wherein the user interface is positioned adjacent to the casing and a thermally insulating layer is configured intermediate an external surface of the casing and the user interface.  


Response to Arguments
7.	Applicant's arguments filed 12/26/21 have been fully considered but they are not persuasive. Regarding Claim 21; the applicant argues on page 9 that assuming Shelnutt’s PDU is equivalent to the claimed PDA, the PDU does not comprise atleast  one controller, and states that Shelnutts’ controller-2650 is separate from the PDU-425.  The office otherwise notes that the controller is located on and nested in a platform-430 of casing 405, and thus 405 is hereby deemed as a casing of the PDU.  As such, as more specifically asserted the casing of the power distribution assembly is for containing at least one controller, as asserted in lines 2-3.  The office also notes that .

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094.  The examiner can normally be reached on M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/COURTNEY L SMITH/Primary Examiner, Art Unit 2835